              Case 2:19-cv-01613-JLR Document 82 Filed 11/02/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          BRADY EDMONDS,                                CASE NO. C19-1613JLR

11                               Plaintiff,               ORDER DENYING PLAINTIFF’S
                   v.                                     MOTION FOR
12                                                        RECONSIDERATION
            AMAZON.COM, INC., et al.
13
                                 Defendants.
14

15          Before the court is Plaintiff Brady Edmonds’s motion for reconsideration of the

16   court’s October 9, 2020, order denying Mr. Edmonds’s motion for issuance of notice to

17   similarly situated individuals and motion to toll the statute of limitations. (See MFR

18   (Dkt. # 81); see also 10/9/20 Order (Dkt. # 80).) Motions for reconsideration are

19   disfavored, and the court ordinarily will deny such motions unless the moving party

20   shows (a) manifest error in the prior ruling, or (b) new facts or legal authority which

21   could not have been brought to the attention of the court earlier through reasonable

22   diligence. Local Rules W.D. Wash. LCR 7(h)(1).


     ORDER - 1
              Case 2:19-cv-01613-JLR Document 82 Filed 11/02/20 Page 2 of 2




 1          The court has carefully reviewed Mr. Edmonds’s motion. Mr. Edmonds presents

 2   no new facts or legal authority that could not have been brought to the court’s attention

 3   earlier with reasonable diligence. (See generally MFR.) Instead, Mr. Edmonds asserts

 4   that the court failed to apply the correct legal standard to determine if preliminary

 5   certification and issuance of notice to similarly situated individuals were proper under the

 6   Fair Labor Standards Act of 1938, 29 U.S.C. § 216(b). (Id. at 4-7.) These issues were

 7   fully analyzed and discussed in the court’s order denying the motion for issuance of

 8   notice. (See 10/9/20 Order at 7-15.)

 9          Mr. Edmonds makes neither of the required Local Rule LCR 7(h)(1) showings.

10   (See generally MFR.) The court thus DENIES Mr. Edmonds’s motion for

11   reconsideration (Dkt. # 81).

12          Dated this 2nd day of November, 2020.

13

14                                                        A
                                                       JAMES L. ROBART
15
                                                       United States District Judge
16

17

18

19

20

21

22


     ORDER - 2
